Citation Nr: 0830581	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.

4.  Entitlement to service connection for a disability 
manifested by hot and cold spells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file shows that the appellant has 
submitted a request for a Board hearing, and in March 2005, 
the veteran opted for a videoconference hearing.  A 
videoconference hearing was scheduled for July 5, 2005.  In 
June 2005, the veteran requested a postponement of his 
hearing and asked that VA notify him when his next scheduled 
videoconference hearing would be.  In November 2005, VA was 
notified by DAV that the veteran no longer desired to appear 
before the Board.  In June 2006, VA received the veteran's 
statement indicating that he would still like a 
videoconference hearing.  In February 2008, the veteran 
agreed to attend a videoconference hearing April 22, 2008.  
On April 22, 2008, DAV requested that the veteran's hearing 
be rescheduled.  On April 22, 2008, the Board granted the 
veteran's request to have his hearing rescheduled and was 
notified that he would be notified of his new hearing date.  
The veteran was notified on April 28, 2008 that he had been 
scheduled for a videoconference hearing on June 17, 2008.  On 
April 29, 2008, VA received the veteran's acceptance of a 
videoconference hearing, but a new address was listed for the 
veteran.  It does not appear that VA ever sent notification 
to the veteran at his new address of the June 17, 2008 
hearing.  Despite a notation in the electronic information 
that the veteran cancelled his hearing, there is no 
indication that the veteran has withdrawn this hearing 
request.  Given the uncertainty of whether the veteran still 
wishes to testify at a travel board or videoconference 
hearing, the Board concludes that this case must be returned 
to the RO to ask the veteran if he still desires a travel 
board or videoconference hearing, and if so to arrange for 
such hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, this case is remanded for the following:

The veteran should be asked whether or 
not he still desires a travel board or 
videoconference hearing.  If the veteran 
answers in the affirmative, a travel 
board or videoconference hearing should 
be scheduled for the veteran in 
connection with his appeal.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




